department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uil no set eat legend trust a ira z trustee a taxpayer a individual b individual c ira x ira y will a date date date date date date date date date date amount a amount b state a bank a company a company b dear this is in response to a request for a private_letter_ruling dated behalf of trust a by its authorized representative as supplemented by letters dated of the internal_revenue_code code concerning the application of sec_401 and sec_408 submitted on and under penalty of perjury the following facts and representations have been submitted in support of the ruling_request taxpayer a whose date of birth was date died testate on date a resident of state a without having attained age at his death taxpayer a owned ira x now ira y maintained with company b with company a it has been represented that ira x now ira y either met or meets the requirements of code sec_408 taxpayer a was survived by a spouse individual b whose date of birth is date and a son individual c whose date of birth is date individual c has no children on taxpayer a’s date of death and at all times continuing through the determination_date date taxpayer a had no descendants other than individual c taxpayer a’s beneficiary designation form dated date designated individual c as the primary beneficiary of ira x now ira y provided individual c was then living and if not then living then the beneficiaries were individual c’s then living lineal_descendants per stirpes if neither individual c nor any of the lineal_descendants were living on taxpayer a's date of death the contingent beneficiary was designated as individual b the beneficiary designation form further provided that if a testamentary_trust was to be established for the benefit of individual c under the terms of taxpayer a’s last will and testament will a then the balance of ira x now ira y was to be payable as a separate share to such testamentary_trust in a lump sum or in installments as the trustees of such trust should determine in accordance with the requirements of applicable law the ira custodian was provided with a copy of the beneficiary designation form under a cover letter dated date accordingly because individual c was living on taxpayer a’s date of death trust a was established for the benefit of individual c in accordance with paragraph d of article v of will a you represent that trust a is valid under the laws of state a and became irrevocable upon taxpayer a’s date of death the ira custodian was provided with a copy of will a by letter dated date and advised that the beneficiary of ira x now ira y was trust a to avoid the imposition of federal estate_tax pursuant to a timely disclaimer the amount of ira x now ira y payable to trust a was limited to amount a and the balance amount b was paid to individual b you represent that the disclaimer satisfied the requirements of sec_2518 and of applicable state a law the ira custodian was notified of the disclaimer and amount b was paid to individual b on date trust a requires the trustees to pay to individual c all of the trust income and permits the trustees to make discretionary distributions of principal to pay for individual c’s health education support and maintenance additionally the principal of trust a is required to be paid to individual c in one-third increments with full payment made upon individual c’s attaining age if individual c fails to attain the age of then the remaining trust property will be paid to individual c’s then living lineal_descendants if any and if none then to individual a’s heirs at law each share established for a beneficiary other than individual c would be distributed outright to each such beneficiary provided such beneficiary was over age because individual c does not have any children and is taxpayer a’s only child the contingent beneficiaries of trust a are taxpayer a’s heirs at law under applicable state a law if a decedent has no surviving descendant then the decedent's spouse is the sole heir at law accordingly individual b would at all times through the determination_date be taxpayer a’s sole heir at law for purposes of determining the remainder beneficiary of trust a and any trust a property distributed to her would be distributed outright and free of trust ‘ on or about date for investment reasons ira x was transferred by the trust a trustees to ira y as of date taxpayer a had not yet begun taking distributions from ira x now ira y as of date and after the disclaimer was made annual distributions have been made from ira x and ira y to trust a in an amount at least equal to the required minimum distributions within the meaning of sec_401 of the code calculated using individual b’s life expectancy individual b was appointed as the sole personal representative of taxpayer a’s estate all debts taxes and expenses of the estate were paid from assets other than ira x now ira y sec_222 a of state a law provides in relevant part that any money or other assets payable to a beneficiary from an account exempt from tax under code sec_408 is exempt from the claim’s of creditors of the account owner and account_beneficiary ies finally it has been represented that trustee a will cease to act as trustee of trust a and be replaced by bank a as successor co-trustee such change will be made in accordance with the procedures set forth in will a after such change in trustee it is intended that the trust a trustees will accomplish the transfer of ira y to an ira account managed by bank a as a direct trustee to trustee transfer such ira will be maintained in the name of individual a to benefit the trust and will be titled as ira z based on these facts and representations the following rulings are requested that trust a qualifies as a see-through trust under code sec_401 - q a-5 permitting the beneficiaries of trust a to be treated as having been designated as beneficiaries of ira x ira y on taxpayer a’s date of death that individuals b and c are the only individuals who need to be considered for purposes of determining who is the designated_beneficiary of ira x ira y for purposes of calculating the minimum distributions under sec_401 of the code that the minimum distribution_requirements under sec_401 of the code may be met by distributing amounts annually from ira y computed using the remaining life expectancy of individual b utilizing the single life expectancy table provided in sec_1_401_a_9_-9 q a-1 commencing with the calendar_year and reduced by one for each subsequent year in accordance with sec_1_401_a_9_-5 q a-5 c and that the trust a trustees may transfer by means of a direct trustee to trustee transfer trust a’s interest in ira y to another ira described in code sec_408 maintained by bank a and established and maintained as ira z a furthermore that such transfer will not constitute a payment or distribution out of ira y to trust a as beneficiary payee or distribute as those terms are defined in code sec_408 and will otherwise be a non-taxable transfer with respect to your ruling requests code sec_408 provides the rules governing iras code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased's death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder with further respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date in addition the final regulations have been modified in part see r b date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee's benefit contingent on the employee's death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee's date but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee's designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee's death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 of the final regulations q a-7 c provides in relevant part that a person who has any right including a contingent right to an employee's benefit beyond being a mere potential successor in the interest of one of the employee's beneficiaries upon that beneficiaries death must be considered for purposes of determining who if anyone is the employee's designated_beneficiary q a-7 c provides an example pursuant to which a principal remainderman of an income_beneficiary of an employee's interest must be considered for purposes of determining who if anyone is the employee's designated_beneficiary sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee's ira holder's surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year in accordance with the final regulations referenced above code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above individual b is taxpayer a's spouse and individual c is taxpayer a’s son revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary with respect to your initial ruling_request it has been represented that trust a is valid under the laws of state a became irrevocable at the death of taxpayer a and that relevant documentation relating to trust a’s status as beneficiary of taxpayer a’s ira x was timely given to the ira custodian by the date required under the final regulations promulgated under code sec_401 furthermore the service notes that the identity of each person entitled to receive any portion of taxpayer a’s ira x upon his death is determinable by perusing its provisions of trust a the beneficiaries of trust a are individuals b and c therefore in response to your initial ruling_request we conclude that trust a qualifies as a see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations q a-5 with respect to your second and third ruling requests because the minimum required distributions for a see-through trust are paid out over the life expectancy of the oldest beneficiary it is necessary to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 and sec_408 of ira y as previously stated sec_1_401_a_9_-5 q a-7 c provides in relevant part that a person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor in the interest of one of the employee's beneficiaries upon that beneficiary's death must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary the example provided in q a-7 c notes that if the first beneficiary has a right to an income with respect to an employee’s individual_account during that beneficiary’s life and a second beneficiary has a right to the principal but only after the death of the first income_beneficiary both beneficiaries must be taken into account in determining the beneficiary with the shortest life expectancy and whether only individuals are beneficiaries in this case individual b is not a mere potential successor_in_interest of individual c additionally individual b has an outright claim to the remainder_interest in trust a property her right to the remainder property is not subject_to any condition with respect thereto as a result individuals b and c are the only beneficiaries who can receive the amounts distributed from ira x ira y and the only beneficiaries who must be considered for purposes of determining who is the designated_beneficiary within the meaning of code sec_401 of ira y sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules of a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust even if the trust is a see-through trust within the meaning of q a-5 of sec_1_401_a_9_-4 thus in general the beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary as noted previously individual b is older than individual c with respect to the code sec_401 payout period applicable to ira x now ira y we note that the date beneficiary designation provides in relevant part that the trust a trustees shall insure that distributions from the ira are received in accordance with the requirements of applicable law this ruling letter assumes that state a law would interpret the trust a language to require that code sec_401 applies to ira y distributions to trust a therefore with respect to your second and third ruling requests we conclude as follows that individuals b and c are the only individuals who need to be considered potential designated beneficiaries as that term is defined in code sec_401 of ira y for purposes of determining the minimum distributions under sec_401 of the code there from and that the minimum distribution_requirements under code sec_401 may be met by distributing amounts annually from ira y computed using the remaining life expectancy of individual b utilizing the single life expectancy table provided in sec_1_401_a_9_-9 q a-1 commencing with the calendar_year and reduced by one for each subsequent year in accordance with sec_1_401_a_9_-5 q a-5 c with respect to your final ruling_request revrul_78_406 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder or beneficiary of a deceased ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution and contribution thus with respect to your fourth ruling_request we conclude as follows that the trust a trustees may transfer by means of a direct trustee to trustee transfer trust a’s interest in ira y to another ira described in code sec_408 maintained by bank a and established in the name of trust b ira and that such transfer will not constitute a payment or distribution out of ira y to trust a as beneficiary payee or distribute as those terms are defined in code sec_408 and will otherwise be a non-taxable transfer this ruling letter is based on the assumption that ira x ira y and the to be established ira z either met meets or will meet the requirements of code sec_408 at all times relevant to furthermore this ruling letter rests on the assumption that trust a is valid under the laws of state a as represented additionally it assumes that the disclaimer referenced herein complied with the requirements of code sec_2518 as represented it also assumes the correctness of all facts and representations contained therein this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d no at either or fax please address all correspondence to se t ep ra t4 sincerely yours ‘un2ztht ait donzell employee_plans technical group ee h-tittlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose ce
